Citation Nr: 9916850
Decision Date: 03/19/99	Archive Date: 06/24/99

DOCKET NO. 98-00 479               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. 1151 for a
lumbar disability, as a result of a lumbar puncture during
Department of Veterans Affairs hospitalization in October 1986.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to December
1956.

This appeal arises from an August 1997 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio, which, in pertinent part, denied the veteran's
claim for the appealed issue.

The August 1997 RO decision on appeal also denied the veteran's
claim for entitlement to a permanent and total disability rating
for pension purposes. In a March 1998 decision the RO granted that
benefit.

REMAND

In the case of original claims, claims to reopen, revise,
reconsider, or otherwise readjudicate on any basis, filed prior to
October 1, 1997, when any veteran suffers an injury or aggravation
of an injury as a result of VA hospitalization, or medical or
surgical treatment, and such injury or aggravation results in
additional disability to the veteran, disability compensation shall
be awarded in the same manner as if such disability or aggravation
were service connected. 38 U.S.C.A. 1151 (West 1991 & Supp. 1998);
38 C.F.R. 3.800 (1998). The United States Court of Appeals for the
Federal Circuit has held that 38 U.S.C.A. 1151 does not require
proof that VA treatment was faulty or that an accident occurred.
Gardner v. Brown, 5 F.3d 1456, 1464 (Fed. Cir. 1993). Compensation
is not payable for the necessary consequences of medical or
surgical treatment properly administered with the express or
implied consent of the veteran. "Necessary consequences are those
which are certain to result from, or were intended to result from,
the examination or medical or surgical treatment administered." 38
C.F.R. 3.358(c)(3), Gardner v. Brown, __ U. S. __; 115 S. Ct. 552,
556 (1994).

Further, VA General Counsel has determined that compensation under
38 U.S.C.A. 1151 for injuries suffered "as the result of...
hospitalization" is not limited to injuries resulting from the
provision of hospital care and treatment, but may encompass
injuries resulting from risks created by any circumstances or
incidents of hospitalization. In determining whether a specific
injury is a result of hospitalization, guidance may be drawn in
appropriate cases from judicial decisions

2 - 

under workers' compensation laws and similar laws requiring a
finding of causation without regard to fault. See VAOGCPREC. 7-97,
at 13 (Jan. 1997).

In October 1986 the veteran was admitted to a VA hospital for
complaints of sweats and malaise. Pneumococcal pneumonia, alcohol
withdrawal, hypopotassium, and hypomagnesium were diagnosed, and a
lumbar puncture, transtracheal aspiration, and a cranial CAT scan
were performed. The veteran contends he has suffered severe low
back pain due to the lumbar puncture since that time, which has
rendered him unemployable.

No treatment records have been presented for the period from
November 1986 through March 1995.

A May 1997 VA X-ray report of the lumbar spine revealed moderate
arthritic changes, while a similar February 1998 X-ray report
revealed advanced degenerative arthritis and right scoliosis. The
February 1998 report contained a diagnosis of "residual injury LS
spine."

April 1995 through March 1997 prison medical treatment reports
reveal one record, in April 1996, of complaints of mid-back pain.

During his March 1998 personal hearing the veteran indicated that
since his release from prison he had been seeing a Dr. Brown at
Merida Hospital. These records have not been obtained.

Due to the vague nature of the diagnosis in the February 1998 VA
examination report, the lack of the veteran's medical history (the
claims file) being provided the examining physician for review
during that examination, and the lack of the Merida Hospital
records, the veteran's section 1151 claim cannot be properly
considered at this time. Accordingly, remand is necessary to obtain
this development. When, during the course of review, it is
determined that further evidence or clarification of the evidence
is essential for a proper appellate decision, the Board shall
remand the case to the agency of original jurisdiction, specifying
the action to be undertaken. 38 C.F.R. 19.9.

3 - 

Therefore, in order to give the veteran every consideration with
respect to the present appeal, it is the opinion of the Board that
further development in this case is warranted. Accordingly, this
case is REMANDED to the RO for the following action:

1. The RO, after securing the necessary release, should obtain the
records from Dr. Brown at Merida Hospital which pertain to the
treatment of the veteran's low back disorder. If the current
information as to the names of the treating physician and the
medical facility is insufficient to properly identify either, the
veteran should be contacted to provide that information. If those
records cannot be obtained, the reasons therefor should be properly
documented in the claims file.

2. After completion of the above, and even if no records are
obtained, the February 1998 examining physician, or another
orthopedic physician, should be provided the veteran's claimsfile,
or copies of the pertinent medical records noted in the body of
this remand, and requested to provide an opinion as to whether it
is at least as likely as not that any current lumbar disability
noted on the February 1998 examination report is related to the
lumbar puncture procedure indicated in the October 1986
hospitalization discharge report. If it is determined that
disability residuals of that procedure are currently present, those
residuals must be properly identified. If it is determined that
another examination of the veteran is necessary to properly
evaluate this issue, that development should be accomplished. In
that regard, the veteran is advised that failure to report for a
scheduled VA examination may have adverse consequences, including
the possible

- 4 - 

denial of his claim. Connolly v. Derwinski, 1 Vet. App. 566 (1991).
The physician's opinion, and the report of examination, if
necessary, should be typed and should include the complete
rationale for all opinions expressed.

3. After completion of the above development, the RO should review
the submitted report for compliance with the directives and
objectives of this remand. If the report is deficient in any
manner, it should be returned as inadequate for proper rating
purposes, and should be properly amended. See Bruce v. West, 11
Vet. App. 405, 410 (1998); Stegall v. West, 11 Vet. App. 268, 270-
71 (1998).

4. After completion of the above, the RO should then adjudicate the
issue of entitlement to compensation pursuant to 3 8 U.S.C.A. II 51
for a lumbar disability, as a result of a lumbar puncture during
Department of Veterans Affairs hospitalization in October 1986, on
the basis of all pertinent evidence of record and all applicable
statutes, regulations, and case law. If the determination remains
unfavorable to the veteran, he and his representative should be
furnished an appropriate supplemental statement of the case and be
afforded the applicable time to respond.

- 5 - 

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The purpose of this REMAND is to
obtain additional medical development, and the Board does not
intimate any opinion as to the merits of the case, either favorable
or unfavorable, at this time. No action is required of the veteran
until he is notified.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (formerly the United States Court of
Veterans Appeals). This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R.20.1100(b)(1998).

- 6 - 

